SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF EL MANIEL INTERNATIONAL, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 562672870 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 7424 Brighton Village Drive Raleigh, NC27616 (919) 538-2305 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Corporation Service Company 502 East John Street Carson City, Nevada89706 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South,
